Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1 and 6 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 12/21/2020.
Claim 1 is currently amended.
Claims 2-5 and 7 are cancelled and not considered at this time.
Claim 6 is as previously presented.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 including Taiwanese Application TW 106108490 received from the Intellectual Property Office Ministry of Economic Affairs Republic of China.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the second medical records the second identity of which satisfies the identity criterion, satisfies the queried health-related criterion” starting in line 49.  Examiner interprets this to be erroneous where the claim should read “the second medical records the second identity of which satisfies the queried health-related criterion”, consistent with the previous claim limitation with regards and said validated integrated medical information. Appropriate correction is required.
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite integrating diagnostic data. 
Independent claim 1 falls within the statutory category of a process.  Claim 1 is directed to certain methods of organizing human activity including managing personal behavior or relationships or interactions between people.
The limitation of determining whether any of the first and second medical records satisfies a user defined condition; and when the determination made above is affirmative generating an integrated medical information indicating each of the first and second medical records that satisfies the user defined condition, as drafted, is a step that, under its broadest reasonable interpretation, covers managing personal behavior and interactions between people but for the recitation of generic computer components.  That is, other than reciting “implemented by an electronic device,” nothing in the claim elements precludes the step from being a function which involves personal behavior or personal interactions.  For example, 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – implementing the steps of reading data from a database, determining medical records satisfy a condition, and generating an integrated medical information by an electronic device.  The electronic device in these steps is recited at a high-level of generality (i.e., as a smartphone, notebook computer, or desktop computer) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim also recites the additional element of reading medical records from a first database and a second database which is insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of reading medical records from a database is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device to perform the steps of the method amounts to no more than mere instructions to apply the exception using a generic computer component.  These elements recite a generic computing system by reciting an electronic device including a smartphone, notebook computer or desktop computer (Specification, Page 3, Paragraph 1), which do not add meaningful limitations to the idea of integrating diagnostic data beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of reading from a first database, a plurality of first medical records, and reading from a second database, a plurality of second medical records, which are both elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea. The claims are not patent eligible.
Dependent claim 6 only serves to further limit or specify the limitations of the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1. Therefore, the dependent claim is directed to an abstract idea.
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not integrate the abstract idea into a practical application and also do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1 and 6 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2015/0073830 A1), hereinafter referred to as Hill, in view of New et al. (US 2012/0191749 A1), hereinafter referred to as New, further in view of Kline (US 2006/0259329 A1), hereinafter .
As per Claim 1, Hill discloses a method for integrating diagnostic data by an electronic device ([0036]) comprising:  
5reading, from a first database, a plurality of first medical records each including a first identity information and a first medical history that corresponds to the first identify information (Fig. 5/[0093] device receives EHR records, i.e. plurality of first medical records from a first database as the EHR, also see Fig. 3 where Electronic health records are received to be searched, [0047]),
reading, from a second database, a plurality of second medical records 10each including a second identity information and a second medical history that corresponds to the second identity information (Fig. 5/[0093] device receives provider records, i.e. plurality of second medical records from a second database; [0100] alternatively the second database can be the clinical trial investigator records; also see Fig. 3 where Provider records (or investigator records) are received to be searched), 
determining whether any the first or the second medical records satisfies a user defined condition (see Fig. 15/[0017] where the patient criteria are user defined through use of input in a user interface; [0100] search and analyze the records from a medical records database to determine patients that meet/satisfy patient criteria; also see Fig. 3 analyze records in view of search criteria, [0048]);  
if said determining15if saiif is affirmative, generating an integrated medical information indicating each of the first and second medical records that satisfies the user defined condition 
wherein the user defined condition used by said determining includes an identity criterion directed to the first identity information of the first medical records and the second identity information of the second medical records ([0019] query for searching medical records is based on defined patient criteria which includes desired patient characteristics such as age, demographic which are identity information for a patient), and 
estimating from the generated integrated medical information statistics related to a health condition that is relevant to the health-related item that the queried health-related criterion corresponds to ([0038] analysis engine which generates statistics on patients that meet the patient criteria and data elements of interest, i.e. the records which make up the integrated medical information).
However, Hill may not explicitly teach the following which is taught by New: the first medical history of each of the first medical records includes a plurality of first diagnostic entries each indicating a health-related item and a historical diagnostic result that corresponds to the health-related item indicated by the first diagnostic entry ([0054] each record in the medical record database includes fields such as general information regarding a clinical event, a readcode field which refers to clinical information indicating a symptom or diagnosis, and a code value field which refers to the value, i.e. result, of the clinical information such as a 
the second medical history of each of the second medical records includes a plurality of second diagnostic entries each indicating a health-related item and a historical diagnostic result that corresponds to the health-related item indicated by the second diagnostic entry ([0054] each record in the medical record database includes fields such as general information regarding a clinical event, a readcode field which refers to clinical information indicating a symptom or diagnosis, and a code value field which refers to the value, i.e. result, of the clinical information such as a measurement value which is a diagnostic result; [0038-0039] where there are a plurality of databases with patient records which are integrated into a database of at least some of the records from the original plurality of databases, such that the second medical records come from the database 6 into the integrated database 12);
each of the health-related items indicated by the first and second diagnostic entries is one of a symptom and a disease ([0054] health-related items are the Read Codes which can cover symptoms or diagnoses, i.e. disease, of the patient associated with each record, [0038-0039] where there are a plurality of databases with patient records which are integrated into a database of at least some of the records from the original plurality of databases, such that the first records with associated data including Read Code are from database 2 and second medical records with Read Code come from the database 6 which are integrated into database 12);

determining whether the first identity information of the first medical records satisfies the identity criterion, and the first medical history of one of the first diagnostic entries, which is included in one of the first medical records the first identity information of which satisfies the queried health-related criterion ([0052] records in the journal table are queried to determine the patient ID matches the identity criterion of the patients table, [0058] records are queried to determine those from the first database which have a diagnostic entry, i.e. Read Code or disease/symptom which matches the criterion, for example those which the field entry satisfies the search criterion of Hb1Ac), or
determining whether the second identity information of any of the second medical records satisfies the identity criterion and the second medical history of one of the second diagnostic entries, which is included in one of the second medical records, the second identity of which satisfies the queried health-related criterion (although the claim does not require this limitation because the claim language only requires the first OR the second records satisfying the identity and diagnostic entries, for compact prosecution New teaches that the determining is for records from records originating in either the first or second databases which are integrated into the database [0057], also see [0038-0040] determining data meeting specific 
for each of the first and second medical records that satisfies the user defined condition, the integrated medical information includes the first/second diagnostic entries of the first/second health-related item indicated which (a) is relevant to the health-related item corresponding to the18 queried health-related criterion, and (b) matches the health-related item corresponding to the queried health-related criterion ([0065] for each record that has been selected, i.e. satisfies the user defined condition, [0069-0072] query the records originating from the first and second databases for an attribute which either matches or is relevant to a criterion where a first attribute value can be determined to need to be greater than or less than a criterion value which is relevant to the health item and a patient must match an additional condition where the attribute has been specified to need to be equal to, i.e. match the attribute value criterion selected).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concepts of determining medical records from a first and second source satisfy user defined conditions to generate integrated medical information from New with the known system of generating integrated medical information from a plurality of sources from Hill in order to provide for readily available and easily processed data for organizations using the data (New [0002-0003]).
Hill and New teach that the integrated medical information is used to generate statistics, but may not explicitly disclose the following which is taught by Kline: 
that indicates one of positive and negative diagnosis result of the health-related item indicated by the first/second diagnostic entry (Fig. 2, [0055-0056] where the patient data includes health-related items such as dyspnea, syncope, etc. which are diagnostic entries, which indicate a diagnosis and are associated with a positive or negative diagnostic result of yes/no),
estimating from the generated integrated medical information a probability of occurrence of a health condition relevant to the health-related item corresponding to the criteria of the resulting patient population (see Fig. 4 where probability of a particular diagnosis is calculated, [0014] purpose of invention is determining probability of outcome or disease, [0029] determining probability of diagnosis (health-related item) or other outcome in patients with a symptom/complaint (criteria), [0034-0035] where the database used for generating probabilities is a reference database assimilated from a plurality of separate databases (integrated medical information)), and
performing a medical treatment using said estimated probability of occurrence of said health condition and said validated integrated medical information ([0018] the probability of adverse outcomes determines (mandates) the emergent treatment or intervention to be given to a patient, [0045] using the calculated probability and confidence information to display the results for the treating physician to view, [0048] physician chooses test to be given to patient, i.e. medical treatment, [0049] the test result is used in post-test probability which indicates that the chosen test is performed on the patient).   
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of estimating a probability of occurrence 
Hill, New and Kline may not explicitly disclose the following which is taught by Antonijevic: performing validation based on the integrated medical information using K-fold cross-validation ([0218] k-fold cross validation is used to determine classification error/measure of accuracy for membership in a profile, [0333] cross validation for validating the analysis of a subset of data).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of validating a data set using k-fold cross-validation from Antonijevic with the system of creating a data set of records matching patient criteria from Hill in order to accurately segment a patient into a category based on patient records information and enable provide proper treatment to a patient based on proper classification (Antonijevic [0005]).
As per Claim 6, Hill, New, Kline and Antonijevic discloses the method of Claim 1.  Hill also discloses each of the first identity information and the second identity 5information includes a gender and an age ([0040] search criteria include demographic criteria including age and gender, [0048]), and 
the identity criterion of the user defined condition includes a limit as to gender and a limit as to age ([0040] chosen patient characteristics for search criteria include limiting the gender to female and limiting age to between 12 and 75).

Response to Arguments
Applicant’s arguments, see Pages 5-6, “Claim Rejections under 35 U.S.C. §101”, filed 12/21/2020 with respect to claims 1 and 6 have been fully considered but they are not persuasive.  
Applicant argues that the present claims affirmatively recite limitations which integrate the alleged abstract idea into a practical application.  Specifically, Applicant alleges that the limitations of using K-fold cross-validation to perform validation and performing a medical treatment using validated integrated medical information are additional elements which integrate the abstract idea into a practical application.  Examiner respectfully disagrees.  As per the rejection above, the use of k-fold cross-validation applied to the integrated medical information is claimed at a high level of generality such that it amounts to applying the mathematical algorithm of k-fold cross validation by use of a general purpose computer.  As per MPEP 2106.05(f)(2), invoking computers merely as a tool to perform an existing process amounts to mere instructions to apply the exception.  The courts have found that additional elements such as a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the additional element of using k-fold cross-validation does not integrate the abstract idea into a practical application.  Additionally, the limitation of performing a medical treatment using 
Applicant argues that the present claims recite additional elements which integrate the exception into a practical application because using the validated result for a doctor to consider when performing a medical treatment on a patient is a practical application of the claimed method.  Examiner respectfully disagrees that the element of performing a medical treatment using estimated probability of occurrence of health condition and validated integrated medical information integrates the exception into a practical application.  Applicant’s arguments suggest that the claims integrate the abstract idea into a practical application because the invention implements a practical solution to the problem.  However, Examiner notes that the term practical application must be interpreted in accordance with the guidance and the interpretation differs from a “conventional” interpretation whereby something that is created 
Applicant’s arguments, see Pages 6-8, “Claim Rejections under 35 U.S.C. §103”, filed 12/21/2020 with respect to the §103 rejection of claims 1 and 6 have been fully considered but they are not persuasive.  
Applicant argues that the references do not teach or disclose that the first or second diagnostic entries indicating a health-related item and a historical diagnostic result that indicates one of positive and negative diagnosis results of the health-related item indicated by the first/second diagnostic entry.  Specifically, Applicant argues that New fails to disclose that the historical diagnostic result indicates one of positive or negative diagnosis result of the health related item by indicating the first/second diagnostic entry.  Applicant also argues that Hill, Kline and Antonijevic also do not disclose this concept.  Examiner respectfully disagrees.  Although, New does not explicitly teach this concept, Kline does teach that patient data from data stored in a database includes health-related items indicated by a diagnostic entry which indicates a positive or negative diagnosis result for that health-related item (Fig. 2, [0055-0056] where the patient data includes health-related items such as dyspnea, syncope, etc. which are diagnostic entries, which indicate a diagnosis and are associated with a positive or negative diagnostic result of yes/no).  Kline teaches these information data fields are present for plurality of patients and thus this teaches a first/second diagnostic entry. Therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVANGELINE BARR/Primary Examiner, Art Unit 3626